Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.		An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John D'Antico  on 01/18/2022.The application has been amended as follows: 

1. (Currently Amended) A method of color-matching a body part to a lip product, comprising:
receiving an image of the body part;
determining a color of the body part; and
choosing a color of the lip product that corresponds to the color of the body part,
wherein the body part is a nipple of a breast, and
wherein the color of the nipple of the breast is distinguished from a color of an areola of the breast in order to the determine the color of the nipple.

2. (Canceled)

3. (Canceled)

4. (Original) The method of color-matching of claim 1, wherein the lip product comprises lipstick.

5. (Original) The method of color-matching of claim 1, wherein the color of the body part comprises three bytes of information, comprising its red, green, and blue values.

6. (Original) The method of color-matching of claim 1, wherein the color of the body part comprises four bytes of information, comprising its red, green, blue, and transparency values.

7. (Original) The method of color-matching of claim 1, wherein the image of the body part is received from a hand-held device.

8. (Original) The method of color-matching of claim 7, wherein the hand-held device is a cell phone. 

9. (Original) The method of color-matching of claim 1, further comprising:
using a hand-held device to capture the image of the body part.

10. (Original) The method of color-matching of claim 1, further comprising:
discarding the image of the body part after the color of the body part is determined.

11. (Canceled)

12. (Original) The method of color-matching of claim 1, wherein the color of the lip product matches the color of the body part.

13. (Original) The method of color-matching of claim 1, wherein the color of the lip product is chosen from a stock of colors of the lip products.

14. (Original) The method of color-matching of claim 1, further comprising:


15. (Original) The method of color-matching of claim 1, further comprising:
receiving multiple images of the body part under various lighting conditions of the body part.

16. (Original) The method of color-matching of claim 1, wherein the color of the body part is determined using an algorithm related to the body part and to the lip product.

17. (Currently Amended) A method of color-matching a body part to a lip product, comprising:
receiving an image of the body part;
determining a color of the body part; and
choosing a color of the lip product that corresponds to the color of the body part,
The method of color-matching of claim 1, wherein a computing device is configured to receive the image of the body part, a computer algorithm is configured to determine the color of the body part, and the computing device is configured to determine the color of the lip product.

18. (Currently Amended) A method of color-matching a body part to a lip product, comprising:
receiving an image of the body part;
determining a color of the body part; and
choosing a color of the lip product that corresponds to the color of the body part,
The method of color-matching of claim 1, wherein a user uses a computing device to image the body part, a computer algorithm is configured to determine the color of the body part, and the computing device is configured to determine the color of the lip product.

19. (Canceled)

20. (Canceled)
Allowable Subject Matter
2.		Claims 1,4-10 and 12-18(renumbered as 1-15) are allowed.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: based on applicant’s amendment via an Examiner Amendment, filed on 01/18/2022, claims 1, 4-10 and 12-18(renumbered as 1-15) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALI BAYAT/Primary Examiner, Art Unit 2664